MEMORANDUM **
Michelle Lindberg appeals her sentence, arguing that Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), prohibits the district court from making upward adjustments to her base offense level without first submitting the underlying facts to a jury for proof beyond a reasonable doubt. We have previously considered and rejected this argument. See United States v. Ellis, 241 F.3d 1096, 1104 (9th Cir.2001); United States v. Panaro, 241 F.3d 1104, 1114 (9th Cir.2001); United States v. Hernandez-Guardado, 228 F.3d 1017, 1024-27 (9th Cir.2000). These cases make clear that Apprendi does not apply to sentencing guideline adjustments and enhancements that do not increase a defendant’s sentence beyond the statutory maximum for the crime committed. Because Lindberg’s sentence does not exceed the statutory máximums for the crimes she committed, her sentence does not violate Apprendi.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the cpurts of this circuit except as may be provided by 9th Cir. R. 36-3.